MEMORANDUM**
Carl A. Brooks, a Washington state prisoner, appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action challenging the retroactive application of parole procedures established by the Indeterminate Sentence Review Board. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
*748The district court properly determined that Brooks failed to assert a cause of action under section 1983 because it would necessarily imply the invalidity of his confinement, and was therefore barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383, (1994). See Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir.1997) (indicating that a due process challenge to parole procedures implicates the validity of continued confinement, even when a prisoner is not challenging the validity of his conviction).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.